Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed in view of amendment of claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Takeda (JP2016180137A).
Takeda discloses a continuous hot dip galvanizing apparatus 100 and a method for producing a galvannealed steel sheet using the continuous hot dip galvanizing apparatus. (Figure 1) The continuous hot dip galvanizing apparatus comprises:
A vertical annealing furnace (1) in which a first heating zone (10A) and a second heating zone (10B), a soaking zone (10B) and a first cooling (14) and second cooling (16) zone are arranged in the stated order, a hot dip galvanizing apparatus (22) positioned downstream of the cooling zone (16) and an alloying line (24) positioned downstream of the hot dip galvanizing apparatus (22) wherein the method comprises: conveying 2 steel sheet (F) inside the annealing furnace through the heating zone, the soaking zone, and the cooling zone in the stated order, and performing annealing on the steel sheet, where the steel sheet is conveyed vertically a plurality of tines inside each zone to form a plurality of passes (Page 3 paragraph 2}
heat-alloying the galvanized coating applied onto the steel sheet using the alloying line (24), wherein a plurality of mixed (Le. claimed humidified) gas supply ports (71A, 71B, 71C) for supplying a reducing or a non-oxidizing humidified gas to the soaking zone (12) via the sixth pipe (36), and at least one dry gas supply port (72A, 72B, 72C and 72D) for supplying a reducing or a non-oxidizing dry gas to the soaking zone via the sixth pipe (S6j}are arranged in the soaking zone, hence both the dry gas and the humidified gas supplied to the soaking zone are expected, Since the mixed supply ports (71A, 71B, 71C and 70A, 708 and 70C is for supplying the mixed gas which mixes the dry gas and the humidified gas, the humidified gas is expected to be supplied only from a mixed (Le. claimed humidified) gas supply part. 
However, Takeda does not disclose instant amended feature of “the latter part of the soaking zone is an area on the cooling zone side of a pass immediately upstream of a pass including a most upstream position of a steel sheet portion corresponding to L, where L is between 1.0 < 10100 L/ V exp{—14560/(T+273.15)} <2.5 in meter from an exit side of the soaking zone, V is 1.0-2 m/s and T is 750-900 C”.
 	No prior art can be found to disclose instant amended feature of “the latter part of the soaking zone is an area on the cooling zone side of a pass immediately upstream of a pass including a most upstream position of a steel sheet portion corresponding to L, where L is between 1.0 < 10100 L/ V exp{—14560/(T+273.15)} <2.5 in meter from an exit side of the soaking zone, V is 1.0-2 m/s and T is 750-900 C.
	Hence, instant claims 1-2 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733